        Case 2:18-cv-02268-AC Document 17 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN KEITH JONES,                                No. 2:18-cv-2268 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    G. KNIGHT, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. By order filed June 10, 2020, the court directed

19   plaintiff to provide additional information to identify defendant C. Drake so that service of

20   process on this defendant could proceed. ECF No. 15. Thereafter, the California Department of

21   Corrections and Rehabilitation identified and located defendant Drake and filed a notice of intent

22   to waive service on his behalf. ECF No. 16. Accordingly, plaintiff need no longer respond to the

23   court’s order filed June 10, 2020.

24   DATED: June 30, 2020

25

26

27

28
